DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stan Protigal on February 24, 2021.
The application has been amended as follows: 
Claim 1, line 3, replace “the” before “workpiece” with “a”.
Claim 16, line 3, replace “the” before “workpiece” with “a”.
Claim 16, line 21, replace “the” before “film” with “a”.
Claim 16, line 22, replace “the” before “film” with “a”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10-15 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including the rotation axis extends in a direction intersecting the surface; the window member comprises a surface facing the surface of the rotator; the supply unit comprises a plurality of supply ports supplying the process gas in the gas space and an adjusting unit individually adjusting supply amounts of the process gas from 
Claims 16-18 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including the rotation axis extends in a direction intersecting the surface; the window member comprises a surface facing the surface of the rotator; the supply unit comprises a plurality of supply ports supplying the process gas in the gas space and an adjusting unit individually adjusting supply amounts of the process gas from the plurality of supply ports; the plurality of supply ports is provided between the surface of the window member and the surface of the rotator and along a direction intersecting the circular conveyance path; the plasma processing by inductive coupling plasma is performed on a film of a film formation material deposited on the workpiece by a film formation unit; and the adjusting unit adjusts the supply amount of the process gas introduced from each of the supply ports in accordance with a film thickness to be formed on the workpiece and the passing time.
The closest prior art of record to Kato et al. (U.S. PGPUB. 2014/0024200 Al), Song et al. (U.S. PGPUB. 2006/0189046 Al) and Xu et al. (U.S. PGPUB. 2014/0120731 Al) fail to teach the claimed subject matter including a plurality of supply ports supplying the process gas in the gas space and an adjusting unit individually adjusting supply amounts of the process gas from the plurality of supply ports; the plurality of supply ports is provided between the surface of the window member and the surface of the rotator and along a direction intersecting the circular conveyance path; and the adjusting unit adjusts the supply amount of the process gas introduced 
Kato et al. fail to teach the plurality of supply ports with adjusting units adjusting the ports individually.  While Xu et al. teach an adjusting unit for gas supply ports, Xu et al. does not teach among other things the circular conveyance path in relation to the gas supply ports.  Furthermore the prior art does not recognize the adjusting unit adjusts the supply amount of the process gas introduced from each of the supply ports in accordance with a position in a direction that intersects the circular conveyance path nor the adjusting unit adjusts the supply amount of the process gas introduced from each of the supply ports in accordance with a film thickness to be formed on the workpiece and the passing time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 24, 2021